We gather once again at humankind’s most important multilateral Organization to collectively reflect upon and analyse the global problems that affect the people of the world. We note with concern the deterioration of the multilateral system as a result of the unilateral measures promoted by some States that have decided to act in bad faith and ignore the commitments and global structures set up for healthy coexistence among States, within the framework of international law and the basic principles of the Charter of the United Nations.
We meet in this forum to discuss and seek solutions to the serious threats to humankind and life on the planet. Our home, Mother Earth, is our only home and is irreplaceable. Fires, floods, hurricanes, earthquakes, droughts and other disasters are becoming increasingly frequent. Each year is hotter than the previous one, global melting is increasing and ocean levels are rising. Every day we suffer the disappearance of species, land erosion, desertification and deforestation.
We have been warned that, if we follow this course of action, by the year 2100 the global temperature will have increased by 3° Celsius, with concomitant massive and devastating changes. According to data from our Organization, the consequences of climate change will condemn millions of people to poverty, hunger, lack of drinking water, the loss of their homes, forced displacement, more refugee crises and new armed conflicts.
We have been surprised in recent weeks by the forest fires that have broken out in different parts of the planet — in the Amazon, Oceania and Africa — affecting the flora, fauna and biodiversity. In recent weeks, Bolivia has experienced literal hot spots, which we have been battling with financial, technical and human resources. Our country has spent more than $15 million to date to mitigate fires. We thank the international community for its timely cooperation in our fight against the fire, as well as its commitment to participate in post-fire relief.
The arms race, military spending and technology in the service of death and the unscrupulous arms trade have all increased. The financial system continues to be anti-democratic, inequitable and unstable. It promotes tax havens and banking secrecy, which subjugate weak countries and force them to accept conditions that perpetuate their dependence. We note with sadness that the great social asymmetries persist. According to Oxfam data, currently 1.3 billion people live in poverty, while 1 per cent of the richest held 82 per cent of the world’s wealth in 2017. Inequality, hunger, poverty, the migration crisis, epidemic diseases and unemployment are not merely local problems, they are global problems.
Nevertheless, humankind’s creative ability surprises us every day with new inventions and new technological applications, which have provided great solutions to very complex problems. Technology has meant a qualitative leap for humankind. However, it is necessary for this multilateral body to establish agreements in that domain with the participation of all States.
It is essential that we talk about the structural causes of the various crises. Transnational companies control food, water, non-renewable resources, weapons, technology and our personal data. The aim is to commercialize everything in order to accumulate capital. The world is being controlled by a global oligarchy; a mere handful of billionaires define the political and economic destiny of humankind. Twenty- six people possess the same wealth as 3.8 billion people. That is unjust. That is immoral. That is inadmissible.
The fundamental problem lies in the production model and consumerism, the ownership of natural resources and the inequitable distribution of wealth. Let us put it very clearly — the root of the problem lies in the capitalist system. That is why the United Nations is more relevant and important than ever despite individual efforts, which are insufficient, because only joint action and unity will enable us to overcome those problems.
As we have already said, our generation’s responsibility is to pass on to the next generation a fairer and more humane world. That will be achieved only if we work together to build a multipolar world with rules common to all, while defending multilateralism, the purposes and principles of the Charter of the United Nations and international law.
We have taken some very important steps in Bolivia. We are the country with the highest economic growth in South America, averaging 4.9 per cent in the past six years. Between 2005 and 2019, the gross domestic product increased from 9.574 to 40.885 billion dollars. We have the lowest unemployment rate in the region, which fell from 8.1 per cent in 2005 to 4.2 per cent in 2018. Extreme poverty fell from 38.2 per cent to 15.2 per cent over 13 years. Life expectancy has increased by nine years. The minimum wage rose from $60 to $310.
The gender gap in land titles owned by women has been reduced — only 138,788 women had received land by 2005, while 1,011,249 women had received land by 2018. Bolivia has the third-highest participation of women in Parliament in the world — more than 50 per cent of its representatives are women.
Bolivia declared itself an illiteracy-free country in 2008. The school dropout rate fell from 4.5 per cent to 1.5 per cent between 2005 and 2018. The infant mortality rate has been reduced by 56 per cent. We are in the process of implementing a universal health- care system that will guarantee that 100 per cent of Bolivians — women and men — have access to free, quality services that are caring and that respect their dignity. We have adopted a law on free care for cancer patients.
The data I have just mentioned are part of the achievements of our democratic and cultural revolution, which have brought political, economic and social stability to Bolivia. How did we achieve that in such a short time? How did Bolivia embark upon the path to defeating poverty and underdevelopment?
It was thanks to the conscientiousness of the people — social movements and indigenous people, campesinos, workers, professionals and rural and urban men and women. We nationalized our natural resources and strategic businesses. We took control of our destiny. We built a communitarian and productive socioeconomic model that recognizes basic services as a human right, not as a private business. Today we can say with pride and optimism that Bolivia has a future.
There is one outstanding issue in the region, and that is the sea. The sea is indispensable for life, integration and the development of peoples. For that reason, Bolivia will not give up its right to sovereign access to the Pacific Ocean. In 2015 and 2018, the International Court of Justice in The Hague ruled on the following elements in its judgments.
First, in paragraph 19 of the 1 October 2018 judgment in Obligation to negotiate access to the Pacific Ocean (Bolivia v. Chile), the Court stated that “Bolivia had a coastline of over 400 km along the Pacific Ocean”.
Secondly, in paragraph 50 of the 24 September 2015 ruling in the same case, it stated that “the matters in dispute are matters neither ‘settled by arrangement between the parties, or by arbitral award or by decision of an international court’ nor ‘governed by agreements or treaties in force’”.
Thirdly, in paragraph 176 of the 1 October 2018 ruling, it also stated that “[nevertheless, the Court’s finding should not be understood as precluding the Parties from continuing their dialogue and exchanges, in a spirit of good neighbourliness, to address the issues relating to the landlocked situation of Bolivia, the solution to which they have both recognized to be a matter of mutual interest. With willingness on the part of the Parties, meaningful negotiations can be undertaken”.
That judicial decision did not put an end to the controversy; on the contrary, it explicitly recognizes that the controversy persists and emphasizes that it does not exclude the possibility of both States finding a solution. Therefore, the United Nations should monitor the situation and demand full compliance with the Court’s decisions, so that both peoples continue negotiating in good faith to close open wounds. It is possible to promote a spirit of good neighbourliness and to open a new chapter in our relationship in which mutually acceptable and lasting solutions can be forged.
Our countries face diverse and contentious situations that must be approached in a sovereign manner and for which solutions must be found through dialogue and negotiations that benefit the interests of our peoples. Bolivia, in accordance with the resolutions of the United Nations, ratifies its rejection of the economic and financial blockade imposed against Cuba, which violates all human rights.
Finally, I take this opportunity to thank all the member countries for their support in the various initiatives promoted by Bolivia, such as the International Year of Indigenous Languages, the United Nations Declaration of the Rights of Peasants and other People Working in Rural Areas and the recognition of 21 June as the International Day of the Celebration of the Solstice.
To conclude, we ratify our commitment to consolidate a new world order of peace with social justice, in harmony with Mother Earth, with a view to living well while respecting the dignity and identity of the world’s peoples.
